Citation Nr: 0327327	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tachycardia, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran had active duty service from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
January 2000.  The case was previously before the Board and 
was remanded in February 2000.        


FINDINGS OF FACT

1.  The veteran's service-connected bronchial asthma is 
manifested by symptoms requiring daily inhalational or oral 
bronchodilator therapy, but does not show FEV-1/FVC of 40 to 
55 percent, monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids.
 
2.  The veteran's service-connected tachycardia is manifested 
by subjective complaints of chest pains and palpitations; 
objective findings fail to show evidence of severe paroxysmal 
tachycardia with frequent attacks or paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year, documented by electrocardiogram 
(ECG or EKG) or Holter monitor. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.97 and Code 
6602 (2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.104 and Code 
7013 (as in effect prior to January 12, 1998); 38 C.F.R. Part 
4, including § 4.104 and Code 7010 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2003 letter and March 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, Social Security records, VA 
examination reports dated March 1997 and February and March 
2003, and a lay statement from the veteran's employer.  As 
the record shows that the veteran has been afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected bronchial asthma and 
tachycardia warrant higher disability evaluations.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns 
evaluations based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluations.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bronchial Asthma

By rating action in March 2003, the RO increased the 
evaluation for the veteran's service-connected bronchial 
asthma from 10 percent to 30 percent, effective February 
1997.  The veteran's service-connected bronchial asthma has 
been rated by the RO under the provisions of Diagnostic Code 
6602.  Under this regulatory provision, an evaluation of 30 
percent is warranted for FEV-1 of 56 to 70 percent predicted, 
or FEV-1/FVC of 56 to 70 percent, or daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  

For FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 
to 55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids, a 60 percent disability 
evaluation is warranted.  A 100 percent disability evaluation 
is warranted for FEV-1 less than 40 percent of predicted 
value, or the ratio of FEV-1FCV of less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or requiring daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.    

The veteran testified at his personal hearing before a Board 
member in January 2000 that he experiences attacks of 
shortness of breath and pain in the chest from forcing air 
into it.  Exercise, running, and the quality of air aggravate 
his condition.  He stated that he takes inhalers when he has 
an attack or sometimes pills when the attacks are more 
severe.  The medical evidence demonstrates that the veteran's 
service-connected bronchial asthma is manifested by FEV-1 of 
97 percent predicted in March 1997 testing and 109 percent 
predicted in February 2003 testing.  March 1997 testing 
showed FEV-1/FVC of 81 percent predicted and February 2003 
testing noted 80 percent predicted.  

VA clinical records and VA examination reports in March 1997 
and February 2003 supports the veteran's contentions that he 
suffers from exacerbations of his bronchial asthma and that 
it is treated with the use of daily inhalational or oral 
bronchodilator therapy.  However, the medical records do not 
demonstrate FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent, monthly visits to a physician for required 
care of exacerbations, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, 
FEV-1 of less than 40 percent predicted, FEV-1/FVC of less 
than 40 percent, more than once attack per week with episodes 
of respiratory failure, or the required daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  In the absence of medical evidence 
of such symptomatology, the criteria for an evaluation in 
excess of 30 percent have not been met.  See 38 C.F.R. § 
4.97, Diagnostic Code 6602.

There is also no evidence of pulmonary emphysema or 
bronchiectasis to warrant an increased rating under 
Diagnostic Codes 6601 or 6603.  

Tachycardia

The veteran's service-connected tachycardia is currently 
evaluated as 10 percent disabling.  During the pendency of 
the veteran's claim, the regulations pertaining to the 
evaluation of tachycardia and other cardiovascular disorders 
were changed, effective January 12, 1998.  See 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 
(1997).  

Prior to January 12, 1998, the veteran's service-connected 
paroxysmal ventricular tachycardia was evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7013.  Under that diagnostic 
code, paroxysmal tachycardia, with infrequent attacks, was 
rated at 10 percent and, when severe, with frequent attacks, 
was rated at 30 percent.  Id.

The RO appears to have evaluated the veteran under Diagnostic 
Code 7010.  Effective January 12, 1998,  Diagnostic Code 
7010, that concerns supraventricular arrhythmias, provides 
that paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by electrocardiogram (ECG or EKG) or Holter monitor, warrants 
a 30 percent evaluation.  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor, warrants a 
10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7010.

The medical evidence shows that the March 1997 VA examination 
report findings were essentially normal.  ECG testing in 
March 1997 showed normal left ventricular function, mitral 
valve prolapse and minimal mitral regurgitation.  

VA examination report in March 2003 indicated that the 
veteran complained of experiencing palpitations, occurring 
approximately 15 times a month, are short-lived, and self-
limiting.  The report indicates that the veteran believes 
that the palpitations are caused by exertion such as heavy 
lifting or walking fast.  The veteran asserted that his prior 
physicians believed that his tachycardia was due to his 
former asthma medications.  He also complained of occasional 
chest discomfort, felt as pressure in the left upper chest 
with some radiation to the left shoulder.    

Cardiac testing showed that the veteran was able to exercise 
on the treadmill for five minutes and 11 seconds on the Bruce 
protocol, reaching an 89% of the predicted maximum heart rate 
equivalent to 7 METs of workload.  There was no description 
of any symptoms.  EKG showed no stress test changes.  
Examination revealed normal breath sounds, no rales or 
rhonchi or wheeze.  There was regular cardiac rhythm with 
normal S1 and S2, no S3 gallop, and no definite murmur.

The veteran testified in January 2000 that when he has an 
attack of tachycardia, he was told by his physicians that it 
makes the mitral valve prolapse which causes him pain.  
However, the March 2003 VA examiner opined that it was 
difficult to determine the cause of the veteran's ECG 
findings of mitral valve prolapse as noted in the March 1997 
testing, however, current cardiac examination failed to find 
significant mitral valve prolapse, such as a midystolic click 
or a mitral regurgitation murmur.  The examiner's May 2003 
addendum to his March 2003 examination report reiterated his 
findings that there was significant mitral valve prolapse.  
Additionally, his continuing symptoms of palpitations are 
less likely related to the medications previously given to 
him for bronchial asthma in the past years.    

The medical evidence, including VA clinical records, ECG and 
EKG tests, and the above medical examination reports and 
addendum fail to demonstrate any objective evidence of severe 
paroxysmal tachycardia with frequent attacks to warrant a 
higher evaluation under Diagnostic Code 7013.  Furthermore, 
there is no objective evidence of paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year, documented by electrocardiogram 
(ECG or EKG) or Holter monitor to warrant a 30 percent 
evaluation under Diagnostic Code 7010.  As such, there is no 
basis to warrant a 30 percent evaluation under Diagnostic 
Code 7013 of the old criteria, nor is there a basis to 
warrant a 30 percent evaluation under Diagnostic Code 7010 of 
the new criteria.  

As for other diagnostic codes under the new criteria, there 
is no evidence of ventricular arrhythemias (sustained) to 
warrant an evaluation under Diagnostic Code 7011, nor is 
there evidence of atrioventricular block to warrant an 
evaluation under Diagnostic Code 7015.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

While the Board recognizes that the Social Security records 
indicate that the veteran is unable to work, those records 
list disabilities that are not service-connected as 
contributing to his inability to work.  The Board also notes 
the lay statement from the veteran's employer dated September 
1997.  While the veteran's employer indicated that the 
veteran was unable to perform his job duties, worked at a 
slower pace, required frequent breaks, and had to leave work 
early due to health problems, the employer did not reference 
what disabilities were causing the veteran to be unable to 
perform his job duties.  VA clinical records and Social 
Security records show that the veteran has been treated for 
disabilities that are not service-connected.  Therefore, this 
evidence is speculative as to why the veteran was unable to 
perform his job duties.  Further, a VA clinical record in 
March 1999 indicates that when asked to make an opinion as to 
whether the veteran can't work full-time, the examiner opined 
that physically, the veteran is not disabled.    

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.

ORDER

The appeals are denied. 



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



